IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50549
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

PEDRO RUIZ-CISNEROS, also known as Juan Saucedo, also known
as Jesus Roque Coronado, also known as Juan F. Saucedo, also
known as Jesus Roque-Coronado, also known as Pancho Lopez,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-00-CR-52-1
                       --------------------
                         December 14, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Pedro Ruiz-Cisneros appeals from his sentence for illegal

reentry following deportation.   He argues that his sentence

violated Apprendi v. New Jersey, 120 S. Ct. 2348 (2000), because

his commission of an aggravated felony before his deportation is

an element of his offense and not a sentencing factor.   Ruiz

raises his contention to preserve it for further review.   Ruiz’s

contention is foreclosed by United States v. Almendarez-Torres,

523 U.S. 224 (1998).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No. 00-50549
                 -2-

AFFIRMED.